           Case 1:21-cv-01169-NONE-SAB Document 3 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY BARKER,                                      Case No. 1:21-cv-01169-NONE-SAB

12                   Plaintiff,                           ORDER DENYING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.                                           WITHOUT PREJUDICE AND REQUIRING
                                                          PLAINTIFF TO FILE AN AMENDED
14   WASHBURN, et al.,                                    APPLICATION WITHIN THIRTY DAYS

15                   Defendants.                          (ECF No. 2)

16

17          Anthony Barker (“Plaintiff”), currently incarcerated at the Kings County Jail and

18 proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. Along with the

19 complaint, Plaintiff filed an application to proceed without prepayment of fees in this action.
20 (ECF No. 2.) Plaintiff’s application is not properly completed as the certificate regarding his

21 inmate account has not been completed nor has Plaintiff attached a certified copy of his trust

22 account statement showing transactions for the past six months as required. Therefore, the Court

23 is unable to determine if Plaintiff is entitled to proceed without prepayment of fees in this action.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      Plaintiff’s application is HEREBY DENIED without prejudice;

26          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

27                  an application to proceed in forma pauperis which includes a certified copy of his

28                  trust account statement showing transactions for the past six months; and


                                                      1
         Case 1:21-cv-01169-NONE-SAB Document 3 Filed 08/04/21 Page 2 of 2


 1          3.      Failure to file a complete application to proceed in forma pauperis in compliance

 2                  with this order will result in the recommendation that this action be dismissed.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        August 4, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
